Citation Nr: 0033521	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-13 523 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A videoconference hearing was held on August 24, 2000, before 
Jeff Martin, who is a Veterans Law Judge and was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.


REMAND

The veteran contends that he is entitled to be service-
connected for Crohn's disease because this disability, while 
not initially diagnosed until three years after service, had 
its onset during service.  After a review of the evidentiary 
record, the Board is of the opinion that additional 
development should be undertaken before appellate review of 
the matter on appeal.  In particular, the Board notes that, 
after the August 2000 videoconference hearing, the Board 
received from the veteran additional pertinent evidence 
without the required waiver of the veteran's right to have 
that evidence initially reviewed at the RO level.  (The 
veteran was advised at the videoconference hearing of the 
need to include that waiver with the new evidence.)  Insofar 
as the veteran has not waived such right, his claim cannot 
yet be reviewed by the Board until the RO has had an 
opportunity to review the newly received evidence, which 
includes private medical records produced in July 2000.

Additionally, the Board notes that VA's duty to assist every 
claimant in the development of his or her claim for VA 
benefits mandates that a medical opinion be sought at this 
time regarding the question of the most likely etiology of 
the diagnosed Crohn's disease, especially since there is no 
medical opinion to that effect in the file.  (The veteran was 
examined by VA in November 1998, but no nexus opinion was 
rendered at the time.  He indicated at the August 2000 
videoconference hearing that he would be submitting a medical 
opinion in support of his claim for service connection, but 
he has not yet done so.)

The Board further notes that the veteran indicated, at the 
August 2000 videoconference hearing, that he was receiving 
medical treatment for the diagnosed Crohn's disease in 
Mobile, Alabama, from a physician by the name of Brenda 
Bounce.  It is not clear whether copies of the medical 
records reflecting treatment provided by this particular 
physician have been associated with the file.  This needs to 
be clarified.

In view of the above, this case is remanded back to the RO 
for the following additional development:

1.  The RO should ask the veteran to 
clarify whether he has already submitted 
to VA copies of records reflecting 
medical treatment from Dr. Brenda Bounce.  
If he has not, he should provide the RO 
the dates of treatment, and the required 
authorization to have VA obtain this 
evidence on his behalf.  Thereafter, the 
RO should attempt to secure and associate 
with the file copies of this evidence.

In contacting the veteran, the RO is 
hereby reminded that the veteran provided 
a new address at the August 2000 
videoconference hearing.  This new 
address is recorded in the file.

2.  The veteran should be scheduled for 
another VA medical examination.  The 
notification to report should include a 
reminder of the potential consequences of 
failing to report for a scheduled medical 
examination.

The examiner should be asked to review 
the record, to include the veteran's 
service medical records, examine the 
veteran and indicate, in a legible 
report, whether it is at least as likely 
as not that there were inservice 
manifestations representing the onset of 
Crohn's disease.  The examiner should 
state in the report whether he or she had 
an opportunity to review the file prior 
to the examination, and should be asked 
to explain the rationale for his or her 
medical opinion.

3.  After the above development has been 
undertaken and all the newly received 
evidence has been associated with the 
file, the RO should re-adjudicate the 
veteran's claim for service connection 
for Crohn's disease, making sure to 
review all the evidence of record, to 
include the evidence that has been 
associated with the file since the August 
2000 videoconference hearing.

If, upon re-adjudication, the benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative a Supplemental Statement 
of the Case, with sufficient time to 
respond therein.  Thereafter, the case 
should be returned to the Board, in 
accordance with appellate procedures.


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


